Citation Nr: 1744817	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right upper extremity brachial plexus palsy.  

2.  Entitlement to a rating in excess of 20 percent for left upper extremity brachial plexus palsy.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which found that no more than a 20 percent rating is warranted for the Veteran's service-connected left upper extremity brachial plexus palsy, and that no more than a 30 percent rating is warranted for his right upper extremity brachial plexus palsy.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in June 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals for higher ratings for his right and left upper extremity brachial plexus palsy disabilities.  His right upper extremity is considered to be his major upper extremity.  Both extremities are rated by the RO as having moderate incomplete paralysis of the musculospiral (radial) nerve, and are awarded ratings pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2016) for that impairment.  See the September 2012 rating decision.  

The VA neurology examination from August 2012 definitively shows that the Veteran had moderate incomplete paralysis of all radicular groups (the upper, middle, and lower radicular groups) at that time, and there is a Diagnostic Code for all radicular groups.  It is Diagnostic Code 8513, which provides for a 40 percent rating for moderate incomplete paralysis of all radicular groups of the major upper extremity, and a 30 percent rating for moderate incomplete paralysis of all radicular groups of the minor upper extremity.  

Since the time of the August 2012 VA examination, the Veteran in January 2015 indicated that starting this last year, he has had the experience of pain in his right arm and the right side of his neck.  He stated that the pain in his right arm is centered around his upper right arm and can include his shoulder and the right side of his neck.  He also reported that he is now experiencing reoccurring tingling and/or numbness in the left side of his neck down through his shoulder area and the front side of his shoulder area down to his upper chest.  Complaints which he mentioned were not documented at the time of the August 2012 VA examination, and he testified to having severe symptoms at the time of his June 2017 hearing before the undersigned.  In essence, it appears that the Veteran is alleging that his disabilities have become worse since the most recent VA examination in August 2012, which was more than 5 years ago.  It is now necessary to obtain another VA examination pursuant to 38 C.F.R. § 3.159 (2016) in light of his reports of worsening since the time of the August 2012 VA examination.  Beforehand, any additional updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any updated treatment records, VA and non-VA, concerning the Veteran's service-connected right and left upper extremity brachial plexus palsy.  

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected right and left upper extremity brachial plexus palsy disabilities.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected right and left upper extremity brachial plexus palsy disabilities.  The nerves affected and the severity of the paralysis should be specified.  

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record, to include consideration of the application of Diagnostic Code to 8513 for each upper extremity.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




